38 F.3d 1216NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Richard SENAY, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee.
No. 94-5415.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1994.

1
Before:  KEITH and DAUGHTREY, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Richard Senay appeals a district court order denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In 1977, Senay pleaded guilty to burglary and theft by unlawful taking of property and was sentenced to nine years of imprisonment.  After filing several post-conviction motions in state court, Senay filed a petition for a writ of habeas corpus in federal court alleging that:  (1) he did not knowingly and voluntarily enter his guilty plea;  (2) he was coerced by authorities into confessing to his crimes;  and (3) he received ineffective assistance of counsel.  Over Senay's objections, the district court adopted the magistrate judge's report and recommendation, concluded that Senay's claims were without merit, and dismissed the petition.  Senay has filed a timely appeal.  The appellee has informed the court that he will not be filing a brief.


4
Upon review, we conclude that the district court properly dismissed Senay's habeas petition.  Senay has not shown that he received a fundamentally unfair proceeding resulting in his unjust confinement.   Wright v. Dallman, 999 F.2d 174, 178 (6th Cir.1993).  The record reflects that Senay voluntarily, knowingly, and intelligently entered his guilty plea.   Brady v. United States, 397 U.S. 742, 749 (1970).  Because Senay entered a valid guilty plea, he may not now challenge antecedent non-jurisdictional defects in the proceedings, including any alleged coerced confession.   See Tollett v. Henderson, 411 U.S. 258, 261-67 (1973).  Lastly, Senay has not shown that he was prejudiced by any alleged deficient performance provided by his counsel.   Strickland v. Washington, 466 U.S. 668, 687 (1984).


5
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation